Title: To George Washington from James Montgomery, 17 February 1797
From: Montgomery, James
To: Washington, George


                        
                            
                            Sir, 
                            Philadelphia, February 17th 1797
                        
                        Conscious as I am of the Importance of your Time I yet must take the Liberty to
                            intrude so far on it as to solicit from your Justice that Redress the malicious attack on my
                            Character calls for. I trust there are no doubts on your Excellencys Mind relative to it and
                            it is but a Duty owing to Myself and Family to have such unmeritted aspersions refuted
                            Whilst it is to you I can appeal for
                            that Redress which I earnestly solicit your Excellency to grant and by that means let me
                            know on what Footing I stand, My Character has been Attacked, by the Collector the Testimonies
                            that I have handed to your Excellency certainly refutes those charges in their fullest
                            extent but it yet remains to give me the Satisfaction, of knowing myself cleared from the
                            Aspersions cast on me and to your Excellency I appeal and am with the Highest Sentiments of
                            Respect your most devoted Humble Servant
                        
                            James Montgomery
                            
                        
                    